
	
		II
		112th CONGRESS
		1st Session
		S. 748
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Nelson of Florida
			 (for himself, Mr. Bingaman, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand the definition of cellulosic biofuel to include algae-based biofuel
		  for purposes of the cellulosic biofuel producer credit and the special
		  allowance for cellulosic biofuel plant property.
	
	
		1.Short titleThis Act may be cited as the
			 Algae-Based Renewable Fuel Promotion
			 Act of 2011.
		2.Algae treated as a
			 qualified feedstock for purposes of the cellulosic biofuel producer credit,
			 etc
			(a)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(I)is derived solely by, or from, qualified
				feedstocks,
				and
					.
			(b)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b)
			 of the Internal Revenue Code of 1986 is amended by redesignating subparagraphs
			 (F), (G), and (H) as subparagraphs (H), (I), and (J), respectively, and by
			 inserting after subparagraph (E) the following new subparagraphs:
				
					(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
						(i)any
				lignocellulosic or hemi­cel­lu­los­ic matter that is available on a renewable
				or recurring basis, and
						(ii)any cultivated
				algae, cy­a­no­bac­te­ri­a, or lemna.
						(G)Special rules
				for algaeIn the case of fuel which is derived by, or from,
				feedstock described in subparagraph (F)(ii) and which is sold by the taxpayer
				to another person for refining by such other person into a fuel which meets the
				requirements of subparagraph (E)(i)(II)—
						(i)such sale shall be
				treated as described in subparagraph (C)(i),
						(ii)such fuel shall
				be treated as meeting the requirements of subparagraph (E)(i)(II) in the hands
				of such taxpayer, and
						(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under subparagraph (C) with respect to the
				taxpayer or any other
				person.
						.
			(c)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
				(1)In
			 generalSubparagraph (A) of section 168(l)(2) of the Internal
			 Revenue Code of 1986 is amended by striking solely to produce cellulosic
			 biofuel and inserting solely to produce second generation
			 biofuel (as defined in section 40(b)(6)(E)).
				(2)Conforming
			 amendmentsSubsection (l) of section 168 of such Code is
			 amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
					(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
					(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
					(d)Conforming
			 amendments
				(1)Section 40 of the
			 Internal Revenue Code of 1986, as amended by subsection (b), is amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
					(C)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting second
			 generation.
					(2)Clause (ii) of
			 section 40(b)(6)(E) of such Code is amended by striking Such term shall
			 not and inserting The term second generation
			 biofuel shall not.
				(3)Paragraph (1) of
			 section 4101(a) of such Code is amended by striking cellulosic
			 biofuel and inserting second generation biofuel.
				(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
				(2)Application to
			 bonus depreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
				
